


AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), is entered
into as of February 26, 2015, by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and Manoj K. Gupta (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of March 27, 2012 and an Amendment No. 1 to Employment
Agreement dated as of February 26, 2015 (the “Employment Agreement”); and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 1 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.     Section 2(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“2. Extent of Employment.
(a)Duties. During the Employment Term and from and after February 26, 2015, the
Executive shall serve as the Company’s Head of Investor Relations and Business
Development (reporting to the President and Chief Operating Officer of the
Company), the Senior Vice President, Underwriting of Third Point Reinsurance
Company Ltd. (reporting to the Executive Vice President, Underwriting of Third
Point Reinsurance Company Ltd.) and the Lead Portfolio Manager of Third Point
Reinsurance Investment Management Ltd. (reporting to the Board of Directors of
Third Point Reinsurance Investment Management Ltd.) In his capacity as the
Company’s Head of Investor Relations and Business Development, the Senior Vice
President, Underwriting of Third Point Reinsurance Company Ltd. and the Lead
Portfolio Manager of Third Point Reinsurance Investment Management Ltd., the
Executive shall perform such duties, services, and responsibilities on behalf of
the Company, Third Point Reinsurance Company Ltd. and Third Point Reinsurance
Investment Management Ltd. consistent with such positions as may be reasonably
assigned to the Executive from time to time by the persons identified above.”
2.     Section 3(f) (i), Perquisites, of the Employment Agreement shall be
amended to read as follows:
“3 (f) Perquisites.
(i)    Housing. During the Employment Term and while the Executive’s principal
place of employment is Bermuda, the Executive shall be entitled to a housing
allowance in an amount equal to $6,500.00 per month. In addition, the costs of
electricity and cable incurred by the Executive shall be paid directly or
reimbursed (as applicable) by the Company. The Company shall reimburse the
Executive for any income taxes incurred by the Executive as a result of any
payment from the Company pursuant to this Section 3(f)(i) (including taxes
imposed on the reimbursement payment itself). Any such reimbursement payments
shall be made no later than twelve (12) months following the end of the fiscal
year in which the related expense is incurred.”
1.    The parties hereto agree that except as specifically set forth in this
Amendment No. 1, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By:     /s/ John R. Berger
__________________________________
Name: John R. Berger
_______________________________
Title: Chairman and Chief Executive Officer
________________________________




By:     /s/ J. Robert Bredahl
__________________________________
Name: J. Robert Bredahl
_______________________________
Title: President and Chief Operating Officer
________________________________




EXECUTIVE


/s/ Manoj K. Gupta
________________________________________
Manoj K. Gupta





 


